Citation Nr: 0935595	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a left great toe MTP 
chip fracture with traumatic arthritis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1979 until March 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Left great toe MTP chip fracture with traumatic arthritis has 
been productive of pain and limited range of motion with 
moderate to marked degenerative changes of the affected join.


CONCLUSION OF LAW

Criteria for an evaluation of 20 percent for left great toe 
MTP chip fracture with traumatic arthritis have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs), 5010, 5284 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2002 and March 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the March 
2006 letter informed the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and documentation of 
VA treatment have been obtained and associated with the 
claims file.  Furthermore, the Veteran was afforded VA 
examinations in June 2005 and January 2009.  In June 2005 the 
examiner was provided the c-file for review.  In both cases, 
the examiners took down the Veteran's history, conducted 
physical examinations of the Veteran, and reached conclusions 
based on their examinations that were consistent with the 
record.  The examinations are found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a July 2007 hearing before the 
undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged." Hart v. Mansfield, No. 05- 2424 
(U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001). A disability may require 
re-evaluation in accordance with changes in a Veteran's 
condition. It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.  
Here, the disability has not significantly changed and a 
uniform evaluation is warranted.

Service connection for the Veteran's left toe disability was 
established in a rating decision of October 1989 and rated as 
zero percent disabling.  In March 2002 the Veteran asserted 
that his service-connected left toe disability warranted a 
higher rating.  In a rating decision from November 2006, the 
RO rated the Veteran's left toe disability as 10 percent 
disabling and recharacterized the disability to include 
traumatic arthritis.

The Veteran's disability is currently rated under DC 5010-
5284. The RO determined that the most closely analogous 
diagnostic code is DC 5284, for "other foot injuries." 
Nevertheless, in evaluating the ultimate merit of this claim, 
the Board will consider the Veteran's disability under DC 
5010, for traumatic arthritis, DC 5284, for other foot 
injuries, and all other potentially applicable diagnostic 
codes.

Under DC 5284, a foot injury warrants a 10 percent rating if 
moderate, a 20 percent rating if moderately severe, and a 30 
percent rating if severe. A 40 percent rating is warranted 
with actual loss of use of the foot.

DC 5010 provides that arthritis due to trauma will be rated 
as degenerative arthritis. Under DC 5003, degenerative 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups. Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion. Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024. 38 C.F.R. § 4.71a, DC 
5003.

A review of the record reveals that in January 2003 the 
Veteran injured his left foot and, while not broken, it was 
productive of swelling and pain.  At a June 2005 VA 
examination, the Veteran indicated that he had originally 
injured his left great toe when he kicked a rock.  He was 
able to stand for 20-30 minutes and walk only a short period 
of time due to pain.  He avoided walking but did not use any 
assistive devices or shoe inserts.  On physical examination, 
the Veteran showed a slightly abnormal, mild antalgic gait.  
He had moderate pain with manipulation of his left great 
metatarsal phalangeal joint.  His plantar flexion was 5 
degrees and dorsiflexion was 5 degrees.  The examiner 
estimated a loss of 2 degrees of movement in both directions 
with repetitive movement.  The Veteran was diagnosed with a 
left great toe fracture and degenerative joint disease.

June 2005 x-rays revealed degenerative change and a hallux 
valgus deformity of the left first metatarsal phalangeal 
joint.  There was also degenerative change involving the 
medial aspect of the distal interphalangeal joint of the left 
great toe.  It was noted that findings had progressed 
somewhat compared to the x-rays from January 2003 and that 
there had been minimal-mild progression of degenerative 
change at the left first distal interphalangeal.  February 
2006 the Veteran's left great toe was caught in a lawnmower.  
X-rays showed an avulsion of a small amount of bone from the 
medial distal and of the proximal phalanx of the left great 
toe.  There was a mild hallux valgus, and pes planus.

In a VA examination in January 2009, the Veteran reported 
that he had lost both dorsiflexion and plantarflexion of the 
metatarsal phalangeal joint of the great toe.  He also 
reported avoiding walking and that he was able to stand for 
20-30 minutes.  The Veteran was not using any assistive 
devices or inserts in his shoes.  On objective examination, 
the Veteran was in no acute distress but had a mild antalgic 
gait.  He also had normal wear and tear of his shoes and was 
unable to walk on his heels or toes.  The Veteran had 
moderate pain with passive range of motion and mild hallux 
valgus.  Active range of motion of the toe was 10 degrees of 
plantarflexion and 5 degrees of dorsiflexion.  No flat foot 
condition was noted and the Veteran had good sensory of the 
toe.  After reviewing June 2005 x-rays, the examiner noted 
some change but commented that change was possibly due to the 
aforementioned February 2006 lawnmower accident.  The 
examiner's findings were of moderate to marked degeneration 
with associated hallux valgus deformity and a spur on the 
first metatarsal head.

At a hearing before the undersigned in July 2007, the Veteran 
reported having pain and no movement at all in his toes.

As stated, the Veteran's injury is currently rated as 10 
percent disabling.  A 20 percent rating requires the 
disability to be moderately severe, and a 30 percent rating 
is contemplative of a severe disability.  After reviewing the 
above evidence, the Board finds the Veteran's disorder to be 
20 percent disabling, but not 30 percent.  In particular, the 
Board notes that that degenerative changes of the affected 
joint were described as moderate to marked.  The Veteran, 
although in pain and unable to heel and toe walk, does not 
use assistive devices in walking though he did have a mild 
antalgic gait.

In sum, the weight of the evidence demonstrates that the 
Veteran's left great toe MTP chip fracture with traumatic 
arthritis warrants no more than a 20 percent rating.  The 
appellant has pain and limited range of motion with moderate 
to marked changes of the affected join.  The preponderance of 
the evidence is in support of the claim for an increased 
rating and the "benefit-of- the-doubt" has been applied where 
appropriate.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Rather it was noted in 2005 that the 
Veteran's foot disorder does not necessarily limit him in is 
job.  Hence, assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

An evaluation of 20 for left great toe MTP chip fracture with 
traumatic arthritis is granted subject to the controlling 
regulations applicable to the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


